se I:T9-cv- -CMA-NYW Document 181 Filed 03/25/21 USDC Colorado Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
Case No. 1:19-cv-01187-CMA-NYW
TRUSTID, INC.,
Plaintiff,

v —ORIGINA:
NEXT CALLER INC.,

Defendant.

 

SPECIAL VERDICT FORM

 

We, the jury, present our Answers to Questions submitted by the Court, to which
we have unanimously agreed:

CLAIM 2 - MISAPPROPRIATION OF TRADE SECRETS —
OREGON UNIFORM TRADE SECRETS ACT

Question No. 1: Did Plaintiff TRUSTID prove, by a preponderance of the evidence, all
three elements of Claim 2 — trade secrets misappropriation under the Oregon Uniform
Trade Secrets Act, as set forth in Instruction No. 127

___—iYes xX No

If you answered Yes, please identify the trade secret(s) misappropriated:

 

 

CLAIM 1 —- MISAPPROPRIATION OF TRADE SECRETS —
FEDERAL DEFEND TRADE SECRETS ACT

Question No. 2: Did Plaintiff TRUSTID prove, by a preponderance of the evidence, all
four elements of Claim 1 — trade secrets misappropriation under the federal Defend Trade
Secrets Act, as set forth in Instruction No. 12?

____ Yes xX No

 

 

 
ase 1:19-cv-01187-CMA-NYW Document 181 Filed 03/25/21 USDC Colorado Page 2 of 4

lf you answered Yes, please identify the trade secret(s) misappropriated:

 

 

CLAIM 3 - INTENTIONAL INTERFERENCE WITH
PROSPECTIVE ECONOMIC RELATIONS

Question No. 3: Did Plaintiff TRUSTID prove, by a preponderance of the evidence, all
six elements of Claim 3 — intentional interference with prospective economic advantage,
as set forth in Instruction No. 13?

Yes > No

CLAIM 4 - BREACH OF CONTRACT

Question No. 4: Did Plaintiff TRUSTID prove, by a preponderance of the evidence, the
four elements of Claim 4 — breach of contract, as set forth in Instruction No. 15?

__, Yes xX No

If you answered “No” to all of the questions above, skip the remaining Questions, and
sign the verdict form. If you answered “Yes” to any one or more of Questions 1, 2, 3,
and/or 4, proceed to Question No. 5.

DAMAGES (ALL CLAIMS)

Question No. 5: For each Question to which you answered “yes” above, and based on
Instruction Nos. 16 through 19, did TRUSTID prove by a preponderance of the evidence
compensatory damages? If you answer “Yes”, based on Instructions 16 through 19,
state the amount of damages you found that TRUSTID proved for each claim.

Claim 1 - misappropriation of trade secrets — federal law:

Yes No

Campensatory Damages: $ ¢ 5

Claim 2 — misappropriation of trade secrets — state law:

Yes No
Case 1:19-cv-01187-CMA-NYW Document 181 Filed 03/25/21 USDC Colorado Page 3 of 4
i

Compensatory Damages: $
Claim 3 — intentional interference with prospective economic relations:
__ ‘Yes ____ No

Compensatory Damages: $

Claim 4 — breach of contract:

z
r

Yes

Compensatory Damages: $ [ }

é

You may award TRUSTID compensatory damages only once for the same losses.
Applying this principle, what is the total amount of compensatory damages you found
that TRUSTID proved?

$

If you entered any amount other than “$0”, proceed to Question No. 6. Otherwise, sign
the verdict form.

Question No. 6: Based on Instruction No. 21, did Next Cailer prove, by a
preponderance of the evidence, that TRUSTID failed to make reasonable efforts to
reduce tts damages?

Yes No

If you answered “No,” then skip the following question and proceed to Question No. 7.

lf you answered “Yes” to Question No. 6, then by what amount do you reduce
TRUSTID’s compensatory damages?

$

Question No. 7: Based on Instruction No. 14 and 20, do you find that TRUSTID is
entitled to recover punitive damages from Next Caller for any of its claims 1, 2, or 3?

Yes No
Case 1:19-cv-01187-CMA-NYW Document 181 Filed 03/25/21 USDC Colorado Page 4 of 4

+

If you answered “No,” then proceed to sign the verdict form.
If you answered “Yes” to Question No. 7, then what is the amount of punitive damages
you award to TRUSTID?
Claim 1 - misappropriation of trade secrets — federal law:
Punitive Damages: $
Claim 2 — misappropriation of trade secrets — state law:
Punitive Damages: $
Claim 3 — intentional interference with prospective economic relations:

Punitive Damages: $

Please sign and date this Verdict Form on the lines provided below.

238-8 |

Date

   

 

Foreperson
